Citation Nr: 0611447	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  01-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected asbestosis prior to November 5, 2002.  

2.  Entitlement to an initial evaluation in excess of 60 
percent for service-connected asbestosis between November 5, 
2002 and September 13, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from August 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Houston, Texas, Regional Office (RO) which, in pertinent 
part, established service connection for asbestosis, 
evaluated as noncompensable (0 percent disabling), with an 
effective date for service connection of June 30, 2000.  The 
veteran appealed, and in September 2005, the RO increased the 
veteran's evaluation to 60 percent, with an effective date of 
November 5, 2002, and 100 percent, with an effective date of 
September 13, 2005.  However, since these increases did not 
constitute a full grant of the benefit sought prior to 
September 13, 2005, the higher initial evaluation issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In August 2001, September 2003, and March 2005, the 
Board remanded the veteran's claim to the RO for additional 
development.


FINDINGS OF FACT

1.  Prior to November 5, 2002, the veteran's service-
connected asbestosis is shown to have been manifested by a 
FVC of no less than 88.2 percent of predicted.

2.  For the period from November 5, 2002 to September 13, 
2005, the veteran's service-connected asbestosis is shown to 
have been manifested by a FVC of no less than 82.8 percent of 
predicted, and a DLCO (SB) of no less than 49.3 percent of 
predicted.  


CONCLUSIONS OF LAW

1.  Prior to November 5, 2002, the criteria for an initial 
compensable rating for asbestosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.31, 4.97, Diagnostic Code 6833 (2005).

2.  For the period from November 5, 2002 to September 13, 
2005, the criteria for an evaluation in excess of 60 percent 
for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic 
Code 6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Evaluation

The veteran argues that a higher evaluation is warranted for 
his service-connected asbestosis.  He argues that he his 
pulmonary function tests were not in accord, and that his 
asbestosis was characterized as "moderately severe" as far 
back as an August 1988 VA examination report (i.e., prior to 
the date of service connection).  See Veteran's letter, 
received in December 2003.  

In December 2000, the RO granted service connection for 
asbestosis, evaluated as noncompensable (0 percent 
disabling).  The veteran appealed, and in September 2005, the 
RO increased the veteran's evaluation to 60 percent, with an 
effective date of November 5, 2002, and 100 percent, with an 
effective date of September 13, 2005.  Given the foregoing, 
the issues may be stated as whether the criteria for an 
initial compensable evaluation for service-connected 
asbestosis are met prior to November 5, 2002, and whether the 
criteria for an initial evaluation in excess of 60 percent 
are met between November 5, 2002 and September 13, 2005.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

As for the history of the disability in issue, the veteran's 
service medical records do not contain any relevant findings.  
Private medical records show that in 1981, an X-ray report 
for the chest noted findings "consistent with asbestosis."  
A VA examination report, dated in August 1988, contained a 
diagnosis of pulmonary asbestosis with chronic obstructive 
pulmonary disease.  See 38 C.F.R. § 4.1 (2005).

As a final preliminary matter, in March 2005, the Board 
remanded the claim after noting that repeated requests for 
certain findings had not been complied with.  The Board 
requested that the veteran be afforded an examination, and 
that findings be made that included the veteran's  maximum 
exercise capacity in ml/kg/min oxygen consumption with 
cardiorespiratory limitation, and whether the veteran has cor 
pulmonale and pulmonary hypertension.  In September 2005, the 
veteran was afforded a VA examination.  A review of the 
September 2005 VA examination report shows that not all of 
the requested findings were provided.  However, as the RO 
granted a 100 percent rating effective the date of the 
examination, under the circumstances, the Board finds that 
the RO has substantially complied with the Board's March 2005 
remand and that no prejudice has accrued to the veteran.  See 
Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).   

A.  Prior to November 5, 2002

In December 2000, the RO granted service connection for 
asbestosis, evaluated as noncompensable (0 percent 
disabling), with an effective date for service connection of 
June 30, 2000.  The RO subsequently granted a 60 percent 
evaluation for asbestosis, with an effective date of November 
5, 2002.  The issue at this point is therefore whether the 
criteria for a compensable evaluation for asbestosis have 
been met at any time between June 30, 2000 and November 5, 
2002.  

The relevant medical evidence consists of VA and non-VA 
medical reports, dated between 2000 and November 4, 2002.  
Overall, VA progress notes show that the veteran was 
diagnosed with disorders that included hypertension, CAD 
(coronary artery disease) and asbestosis.  A September 2002 
VA progress note indicates use of an inhaler (albuterol).   

A VA examination report, dated in August 2000, shows that the 
veteran reported that he smoked between 1949 and 1959, that 
he was a shipfitter third class while in the Navy, and that 
he worked as a pipefitter from separation from service until 
1986.  He complained of shortness of breath.  The assessment 
noted asbestosis, and that chest X-rays and pulmonary 
function tests were pending.  The examiner indicated that it 
was at least as likely as not that the veteran's asbestosis 
was related to his service.  

A VA chest X-ray report, dated in August 2000, notes 
bilateral ill-defined density by the chest wall compatible 
with pleural plaques, no evidence of active parenchymal 
disease, and a one centimeter nodule in the right lower lobe 
compatible with a parenchymal nodule versus nipple shadow, 
top normal heart with normal prominent vasculature, and 
tortuosity of the aorta with calcification.   

A VA pulmonary function test (PFT), dated in September 2000, 
shows that the veteran's FVC (forced vital capacity) was 88.2 
and 92.6 (two readings) percent of predicted.  The 
interpretation was normal study.  The report notes that 
spirometry data was acceptable and reproducible, and that 
there was good effort.  

A chest X-ray report associated with the reports of Srinantha 
Kumar, M.D., dated in March 2001, contains an opinion noting 
extensive chronic pleural and parenchymal changes with 
extensive pleural plaquing, no evidence of congestive failure 
or acute-appearing infiltrates, no identified pleural 
effusion, and no significant interval change since a previous 
study earlier that month.  

An opinion from a VA physician, dated in November 2001, notes 
that the veteran's pleural plaques "should not be associated 
with any disability," that there was no evidence of 
asbestosis, i.e., interstitial lung disease due to asbestos 
exposure as it was not evident on X-ray CAT scan, or by 
restriction according to PFT study, and that there was no 
evidence of pulmonary disability from asbestos exposure.  

A chest X-ray report associated with the reports of Robert D. 
Cox, M.D., dated in August 2002, contains an impression 
noting cardiomegaly with interstitial reaction bilaterally, 
COPD, and pleural thickening bilaterally.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for asbestosis for Forced 
Vital Capacity (FVC) of 75 to 80 percent predicted, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

The Board finds that a compensable rating is not warranted 
under DC 6833.  The only PFT report of record during the time 
period in issue is the September 2000 VA PFT report, which 
shows that the veteran's FVC was 88.2 and/or 92.6 percent of 
predicted.  There is no competent evidence to show that the 
criteria for a compensable evaluation under DC 6833 have been 
met.  The Board therefore finds that the preponderance of the 
evidence shows that the criteria for a compensable rating 
under DC 6833 have not been met prior to November 5, 2002, 
and that the claim must be denied.  



B.  November 5, 2002 to September 13, 2005

The RO has evaluated the veteran's asbestosis as 60 percent 
disabling for the period from November 5, 2002 to September 
13, 2005.  This issue is therefore whether the criteria for 
an initial evaluation in excess of 60 percent have been met 
during this time.  The Board notes that as the RO has 
assigned a rating 100 percent for asbestosis as of September 
13, 2005, a full grant of benefits has been awarded as of 
that date, and no issue remains on appeal as of that date.  
See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does 
not have jurisdiction to review a case if no benefit would 
accrue to the claimant).  

The relevant medical evidence includes VA progress notes, 
which show treatment for complaints that included shortness 
of breath, fatigue, and hoarseness, with assessments that 
included asbestosis, and which note the use of an inhaler.  

A VA PFT report, dated in November 2002, shows that the 
veteran's FVC was 93.6 percent of predicted, and that his 
DLCO-SB was 49.3 percent of predicted.  The interpretation 
notes no evidence of airway obstruction, and that lung volume 
within normal limits.  The report notes that spirometry data 
was acceptable and reproducible, and that there was good 
effort.  

A VA chest X-ray report, dated November 5, 2002, notes COPD, 
and contains an impression of probable pleural thickening and 
pleural plaques bilaterally, and "previously noted" nodular 
density right base."

A VA examination report, dated in June 2004, shows that the 
veteran complained of shortness of breath on walking and 
lifting "anything."  He reported an occasional cough, 
mostly dry, a feeling of being "clogged," and stated that 
he used an inhaler but that he was not oxygen dependent.  He 
stated that his symptoms were aggravated by humidity and hot 
weather.  On examination, there was mild exertional dyspnea, 
decreased breath sounds in both bases, moderate friction rub 
in the right base, and a few rhonchi.  The relevant diagnosis 
was asbestosis.  

A VA chest X-ray report, dated in June 2004, contains an 
impression noting that a comparison was made with the 
November 2002 report, COPD, bilateral pleural plaques that 
were "unchanged", no acute infiltrates or effusions, and 
tortuous calcified aorta.  

A VA PFT report, dated in June 2004, shows that the veteran's 
FVC was 82.8 and 88.5 (two readings) percent of predicted.  
The report notes that spirometry data was within normal 
limits, was acceptable and reproducible, and that there was 
good effort.  

A July 2004 chest X-ray report from Dr. Cox contains an 
impression noting areas of pleural thickening bilaterally 
that may be indicative of asbestosis.  A computerized 
tomography (CT) scan report from Dr. Cox, dated in October 
2004, contains an impression noting calcified pleural plaques 
that that may be indicative of asbestosis.  

A 60 percent evaluation requires FVC of 50 to 64 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
evaluation requires demonstrated evidence of an FVC of less 
than 50 percent of predicted value, or; DLCO (SB) of less 
than 40 percent of predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with cardiac or 
respiratory limitation, or; cor pulmonale (right heart 
failure) or pulmonary hypertension, or; requires outpatient 
oxygen therapy.

The Board finds that a rating in excess of 60 percent is not 
warranted under DC 6833.  The only PFT reports of record 
during the time period in issue are the November 2002 and 
June 2004 VA PFT reports, which show that the veteran's FVC 
was no less than 82.8 percent of predicted, and that his DLCO 
(SB) was no less than 49.3 percent of predicted.  The 
evidence does not show that he has cor pulmonale (right heart 
failure), pulmonary hypertension, or that he requires 
outpatient oxygen therapy.  The Board therefore finds that 
the preponderance of the evidence shows that the criteria for 
a rating in excess of 60 percent under DC 6833 have not been 
met for the period from November 5, 2002 to September 13, 
2005, and that the claim must be denied.  

C.  Conclusion

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran notice letters in 
December 2003 and March 2005, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  The RO specifically explained what was 
necessary to substantiate the claim for a higher rating and 
how the effective date for the 60 percent rating had been 
assigned.

The RO's VCAA notification letters informed the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's VCAA notification letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claim.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  Finally, the Board 
notes that the veteran was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of the December 2004 and 
September 2005 SSOCs.  

In this case, the VCAA letters were provided by the AOJ in 
December 2003 and March 2005, after the RO's initial 
adjudication of the claim.  However, the RO readjudicated the 
claim in December 2004 and September 2005.  See December 2004 
and September 2005 SSOCs.  Any defect with respect to the 
timing of the notice is harmless error.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded examinations of the disability in issue.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Prior to November 5, 2002, a compensable evaluation for 
asbestosis is denied.

For the period from November 5, 2002 to September 13, 2005, 
an evaluation in excess of 60 percent for asbestosis is 
denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


